Case
 Case17-90005-1-rel
       16-11620-1-rel Doc
                       Doc45251Filed
                                   Filed
                                     05/07/19
                                         05/15/19Entered
                                                    Entered05/07/19
                                                               05/15/19
                                                                     12:58:42
                                                                        17:22:33Desc
                                                                                  Desc
                                                                                     Main
                           Main
                              Document
                                  Document Page Page
                                                   1 of1 6of 6
Case
 Case17-90005-1-rel
       16-11620-1-rel Doc
                       Doc45251Filed
                                   Filed
                                     05/07/19
                                         05/15/19Entered
                                                    Entered05/07/19
                                                               05/15/19
                                                                     12:58:42
                                                                        17:22:33Desc
                                                                                  Desc
                                                                                     Main
                           Main
                              Document
                                  Document Page Page
                                                   2 of2 6of 6
Case
 Case17-90005-1-rel
       16-11620-1-rel Doc
                       Doc45251Filed
                                   Filed
                                     05/07/19
                                         05/15/19Entered
                                                    Entered05/07/19
                                                               05/15/19
                                                                     12:58:42
                                                                        17:22:33Desc
                                                                                  Desc
                                                                                     Main
                           Main
                              Document
                                  Document Page Page
                                                   3 of3 6of 6
Case
 Case17-90005-1-rel
       16-11620-1-rel Doc
                       Doc45251Filed
                                   Filed
                                     05/07/19
                                         05/15/19Entered
                                                    Entered05/07/19
                                                               05/15/19
                                                                     12:58:42
                                                                        17:22:33Desc
                                                                                  Desc
                                                                                     Main
                           Main
                              Document
                                  Document Page Page
                                                   4 of4 6of 6
Case
 Case17-90005-1-rel
       16-11620-1-rel Doc
                       Doc45251Filed
                                   Filed
                                     05/07/19
                                         05/15/19Entered
                                                    Entered05/07/19
                                                               05/15/19
                                                                     12:58:42
                                                                        17:22:33Desc
                                                                                  Desc
                                                                                     Main
                           Main
                              Document
                                  Document Page Page
                                                   5 of5 6of 6
Case
 Case17-90005-1-rel
       16-11620-1-rel Doc
                       Doc45251Filed
                                   Filed
                                     05/07/19
                                         05/15/19Entered
                                                    Entered05/07/19
                                                               05/15/19
                                                                     12:58:42
                                                                        17:22:33Desc
                                                                                  Desc
                                                                                     Main
                           Main
                              Document
                                  Document Page Page
                                                   6 of6 6of 6
